 Case 7:20-cv-00024-M-BP Document 21 Filed 09/01/21              Page 1 of 1 PageID 54



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            WICHITA FALLS DIVISION

DEMARIO L. ROBERTSON,                       §
                                            §
       Plaintiff,                           §
                                            §
v.                                          §    Civil Action No. 7:20-cv-00024-M-BP
                                            §
STATES,                                     §
                                            §
       Defendants.                          §
             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       It is therefore ORDERED that Plaintiff’s Motions (ECF Nos. 11, 12, and 16) are

DENIED, and the Clerk of Court SHALL NOTE on the docket sheet that the Amended Complaint

(ECF No. 14) is UNFILED.

       SO ORDERED this 1st day of September, 2021.
